Opinion filed September 13, 2007 















 








 




Opinion filed September 13, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00220-CR 
                                                    __________
 
                              NATHANIEL
KENT WALKER, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                        On
Appeal from the 252nd District Court
 
                                                       Jefferson
  County, Texas
 
                                                    Trial
Court Cause No. 93406
 

 
                                                                   O
P I N I O N
Nathaniel Kent Walker has filed in this court a
motion to dismiss his appeal.  The motion
is signed by both appellant and his counsel. 
The motion is granted, and the appeal is dismissed.
 
PER CURIAM
September 13, 2007
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.